United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Santa Clarita, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1624
Issued: February 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2009 appellant filed a timely appeal from a May 11, 2009 nonmerit decision
of the Office of Workers’ Compensation Programs, denying her request for reconsideration as
untimely and finding that it failed to establish clear evidence of error. Because more than one
year has elapsed between the last merit decision dated January 8, 2008 and the filing of this
appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to
20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
On appeal, appellant contends that her request for reconsideration was timely filed.

FACTUAL HISTORY
This case has been before the Board on a prior appeal. By decision dated April 20, 2007,
the Board affirmed a March 26, 2006 decision of the Office denying appellant’s claim for
compensation for partial disability from August 27 to November 3, 2005 and leave buyback for
the period August 24 to 25, 2005.1 The Board found that the reports of Dr. John T. Harbaugh,
Board-certified in family practice and occupational health, were of diminished probative value as
the physician failed to support his opinion with objective evidence The facts contained in that
decision are incorporated herein by reference.2
Appellant filed claims for wage-loss compensation for the period April 2 to June 9, 2006.
She submitted reports from Dr. Harbaugh and a report from Dr. Andrea Nachenberg, a treating
Board-certified physiatrist.
On June 14, 2006 the Office issued a decision denying appellant’s claim for wage-loss
compensation beginning April 2, 2006. It found the evidence insufficient to establish her claim
of wage-loss compensation for the period in question.
Subsequent to the June 14, 2006 decision, the Office received additional reports from
Dr. Harbaugh.
On June 22, 2006 appellant’s requested a telephonic hearing before an Office hearing
representative, which was held on October 6, 2006.
By decision dated December 14, 2006, the Office hearing representative affirmed the
June 14, 2006 decision denying appellant’s claim for wage-loss compensation for the period
April 2 through June 9, 2006.
In a letter dated November 19, 2007, appellant requested reconsideration of the
December 16, 2006 decision and submitted additional medical evidence in support of her
request.
By decision dated January 8, 2008, the Office denied modification of its prior decision
denying her claim.
On a form dated January 8, 2009 appellant requested reconsideration and submitted
medical evidence with her request.

1

Docket No. 06-1532 (issued April 20, 2007).

2

On June 12, 2001 appellant, then a 46-year-old clerk, filed an occupational disease claim alleging that on
March 31, 1999 she first realized that her cervical degenerative disc disease had been permanently aggravated by her
employment. She noted that on May 15, 1998 she first became aware of this condition. On the back of the form, the
employing establishment noted that appellant had been on limited duty since April 13, 1999 due to her accepted
carpal tunnel syndrome under claim file number xxxxxx901. The Office accepted the claim for cervical
radiculopathy and authorized cervical surgery, which was performed on June 29, 2004.

2

In a May 11, 2008 decision, the Office found that appellant’s January 8, 2009
reconsideration request, which was received on January 13, 2009, was dated more than one year
after the January 8, 2008 decision and was untimely. It further found that she did not submit any
evidence establishing clear evidence of error in the Office’s denial of her wage-loss claim.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act3 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
application for reconsideration.4 To be entitled to a merit review of an Office decision denying
or terminating a benefit, a claimant must file his or her application for review within one year of
the date of that decision.5 The Board has found that the imposition of the one-year limitation
does not constitute an abuse of the discretionary authority granted the Office under section
8128(a) of the Act.6
Title 20 of the Code of Federal Regulations, section 10.607(b) provides that the Office
will consider an untimely application only if it demonstrates clear evidence of error by the Office
in its most recent merit decision. To establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by the Office. The evidence must be positive,
precise and explicit and must manifest on its face that the Office committed an error.7 The term
“clear evidence of error” is intended to represent a difficult standard. The claimant must present
evidence which on its face shows that the Office made an error (for example, proof of a
miscalculation in a schedule award). Evidence such as a detailed, well-rationalized medical
report which, if submitted prior to the Office’s denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.8 The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of the
Office such that the Office abused its discretion in denying merit review in the face of such
evidence.9
3

5 U.S.C. §§ 8101 et seq.

4

20 C.F.R. § 10.605.

5

Id. at § 10.607(a).

6

5 U.S.C. § 8128(a); E.R., 60 ECAB ___ (Docket No. 09-599, issued June 3, 2009); Leon D. Faidley, Jr.,
41 ECAB 104 (1989).
7

D.O., 60 ECAB ___ (Docket No. 08-1057, issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005);
Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55 ECAB 143 (2003).
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991).
See E.R., supra note 6.
9

See W.G., 60 ECAB ___ (Docket No. 08-2340, issued June 22, 2009); S.D., 58 ECAB 713 (2007);
Alberta Dukes, 56 ECAB 247 (2005).

3

ANALYSIS
The Office issued a decision on May 11, 2009, which denied appellant’s request for
reconsideration of its January 8, 2008 decision on the grounds that the request was untimely filed
and failed to establish clear evidence of error. The Board finds that the Office erroneously found
appellant’s request to be untimely within the one-year time limitation period set forth at
20 C.F.R. § 10.607.
Appellant’s request for reconsideration was dated January 8, 2009. The one-year time
limitation begins the day the Office issued its original decision, which was dated
January 8, 2008.10 Therefore, the Board finds that appellant had until January 8, 2009 to file her
request. A right to reconsideration within one-year accompanies any merit decision on the
issues, including a decision issued by the Board.11 The Board notes that the Office’s procedure
manual, Chapter 2.1602.3(b)(1), provides that timeliness for a reconsideration request is
determined not by the date the Office receives the request, but by the postmark on the
envelope.12 The procedure manual provides that timeliness is determined by the postmark on the
envelope, if available. Otherwise, the date of the letter itself should be used.13
The January 8, 2009 reconsideration request was received by the Office on January 13,
2009; however, the envelope containing the reconsideration request was not retained in the
record. The Board finds that the reconsideration request was timely and that the Office
improperly denied appellant’s request by applying the legal standard reserved for cases where
reconsideration is requested after more than one year. Since it erroneously reviewed the
evidence submitted in support of her reconsideration request under the clear evidence of error
standard, the Board will remand the case for review of this evidence under the proper standard of
review for a timely reconsideration request.14
CONCLUSION
The Board finds that appellant’s request for reconsideration was timely filed.

10

Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.1602.3(a) (January 2004). See A.F., 59 ECAB
___ (Docket No. 08-977, issued September 12, 2008); V.B., 58 ECAB 725 (2007); Veletta C. Coleman, 48 ECAB
367, 369 (1997).
11

Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.1602.3(b)(1); Larry J. Lilton, 44 ECAB
243 (1992).
12

Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.1602.3(b)(1) (January 2004). See 20 C.F.R.
§ 10.607(a)
13

Federal (FECA) Procedure Manual, supra note 12 at Chapter 2.1602.3(b)(1) (January 2004).

14

See Donna M. Campbell, 55 ECAB 241 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2009 is set aside. The case is remanded for further
consideration consistent with this decision of the Board.
Issued: February 26, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

